Smith, J. Whitehead exhibited his demand against the county for $820, for the building of a bridge across a stream. The county court declared that the amount charged was exorbitant; that $189 would be a fair price in currency for the bridge; but inasmuch as county warrants were worth only forty cents in the dollar of their face value, it allowed him $472.50. Whitehead appealed to the circuit court; and there the court, upon its own motion and against the protests of both parties, transferred the cause to equity, and upon final hearing, rendered judgment against the county for the full amount of the claim. No equitable, element was involved in the issue. The county court, in which the action was begun, has no equity jurisdiction. A mere transfer to the equity docket does not make a cause, which is properly brought at law, one for equitable relief. The transfer deprived the parties of their right to a jury trial. If a fair and impartial trial could not be had before a jury of that county, by reason of the interest of the jurors as citizens and tax payers in the result, the claimant should by' proper application have changed the venue. On the trial it appeared, amongst other things, that the contract was let to Whitehead, by three commissioners appointed by the county court, at the price of $820; that the length of the bridge was 126 feet, and it was worth from $1.50 to $2 per linear foot to build the bridge according to the plan and specifications reported by the commissioners and adopted by the court; but the county scrip of Dorsey, which was to be the medium of payment, was very much depreciated. This case is governed by Barton v. Swepston, 44 Ark., 437. It was there ruled that the agent of a county has no right to bind the county to pay more in county warrants than the cash value of the labor and materials used; and all who deal with such agent are required to take notice of the limitations which the law imposes-upon his authority. Reversed and remanded with directions to restore the case to the law docket and to proceed in conformity to this opinion.